In re Greenblatt, Annie Sobel et al.;—Other; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. G, No. 538-686; to the Court of Appeal, Fifth Circuit, No. 04-C-345.
Writ not considered; not timely filed. A rebuttable presumption of timeliness applies when the writ application is received by mail on the first legal day following the expiration of the delay for filing. La. Sup. Ct. Rule X, Section 5(d). Although Relator asserts the application was placed in a United States Post Office box on June 9, 2004, the last day for filing, the application, which was stamped by postage meter, was not received the first legal day thereafter, Thursday, June 10, 2004, but was instead received in this Court on Monday, June 14, 2004. Thus, the presumption of timeliness does not apply, and Relator has not provided this Court with an official United States postmark or an official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof. La. Sup.Ct. Rule X, Section 5(d).